                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             4:04CR3128

       vs.
                                                MEMORANDUM AND ORDER
COREY W. SCHNEIDER,

                    Defendant.


      After de novo review of the Appeal of Magistrate’s Order of Detention (Filing
300, Filing 301), I deny the Appeal. In short, I agree with Magistrate Judge Zwart
that Mr. Schneider is not a good candidate to return to the Stephens Center in Omaha,
Nebraska, for the reasons that he has already “flunked out” from treatment there.

      IT IS ORDERED that the Appeal (Filing 301) is denied.

      Dated this 6th day of May, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
